UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



GEORGE R. HUGHES,
         Plaintiff,
               v.                                        Civil No. 09-220 (JDB) (JMF)
VINCENT L. ABELL, et al.,

         Defendants.


                                MEMORANDUM OPINION

       This case arises out of a lengthy dispute about the conveyance of a Washington, D.C.,

property. Extensive litigation resulted in a settlement agreement, which this Court approved. See

Settlement & Dismissal Order [ECF No. 157]. That approval left open one issue: who is entitled

to the settlement proceeds? The Court referred that question to a magistrate judge, who issued an

order requiring anyone claiming an interest in those proceeds to file a statement of claim. See

Jan. 18, 2013 Minute Order. The magistrate judge’s commendable efforts in assessing those

statements left two parties standing: Maria-Theresa Wilson (“Wilson”) and Asset Lending

Corporation (“Asset”). Wilson filed a motion for summary judgment and, after a round of

briefing, the magistrate judge issued a Report and Recommendation granting the motion and

finding that she is entitled to the funds. See Report & Recommendation [ECF No. 176] (“R&R”).

Asset objected, and Jackson & Campbell, P.C. (“J&C”) filed a motion to intervene in order to

object. See Asset Objections [ECF No. 177]; J&C Mot. to Intervene [ECF No. 178]. After

referring that motion to the magistrate judge, and following even more briefing, this Court

adopted the magistrate judge’s recommendation that J&C not be allowed to intervene—but the

Court permitted J&C to file an amicus brief. See Mem. Op. [ECF No. 186]. Now before the


                                               1
Court are [177] Asset’s objections to the magistrate judge’s recommendation that summary

judgment be granted in favor of Wilson, and [188] [191] J&C’s amicus briefs supporting Asset.

For the reasons described below, the Court will accept the magistrate judge’s recommendation

and enter judgment in favor of Wilson.

                                           BACKGROUND

       The long history of this case is extensively detailed in several prior opinions of this Court

and in the magistrate judge’s thorough R&Rs. See, e.g., Mem. Op. [ECF No. 186] 1-4. The

details salient to the resolution of Wilson’s summary judgment motion are as follows. Under the

terms of the settlement agreement reached by the parties and approved by this Court, Wells

Fargo deposited $42,000 into the Court’s Registry “for the benefit of the Abell Creditors.”

Settlement & Dismissal Order [ECF No. 157] at 2. When the magistrate judge called for

statements from claimants, Wilson moved to intervene. See Wilson’s Mot. to Intervene [ECF

No. 155]. She did so because, back in 2007, she obtained a $2,060,000 judgment against Abell

and others in D.C. Superior Court. R&R at 3. On July 24, 2007, she recorded that judgment with

the D.C. Recorder of Deeds, placing a lien on Abell’s properties in D.C. Id. Abell sought to stay

the execution of that judgment pending appeal, and on June 3, 2008, after the D.C. Court of

Appeals conditionally granted Abell’s motion, a D.C. Superior Court judge set bond for the stay.

Id. at 4. Wilson did not take any steps to alter the notice of judgment she filed with the D.C.

Recorder of Deeds. Id. at 5.

       While Abell’s appeal was pending, Sophia Williams—not a party here—also obtained a

judgment against Abell in unrelated litigation. Id. at 9. That judgment was recorded on June 2,

2010, and Asset maintains that it was then validly assigned the judgment, meaning that it has a

lien against Abell as well. Id. at 9-10.



                                                2
       The D.C. Court of Appeals decided the appeal in Wilson’s case on June 3, 2011. Id. at 5.

Wilson recorded an amended judgment with the D.C. Recorder of Deeds on November 4, 2011.

Id. Later that month, a Superior Court judge ordered that the “stay on execution and enforcement

of the Judgment” was dissolved, and that Wilson could immediately proceed to collect on the

judgment: hence her claim to the funds in the Court’s Registry here. Id.

       Wilson and Asset disagree about two things: (1) whether Williams properly assigned her

judgment to Asset, and (2) the effect of the Superior Court’s June 3, 2008 Order on Wilson’s lien

priority date. For Asset to be entitled to the funds, it must have been validly assigned the

Williams judgment, and Wilson’s lien priority date must be later than June 2, 2010 (in other

words, it must be November 4, 2011, not July 24, 2007).

                                   STANDARD OF REVIEW
       Under Fed. R. Civ. P. 72(b), once a magistrate judge has entered his recommended

disposition of a dispositive matter—such as Wilson’s motion for summary judgment—a party

may file specific written objections. Fed. R. Civ. P. 72(b)(2). The district court then “must

determine de novo any part of the magistrate judge’s disposition that has been properly objected

to” and may “accept, reject, or modify the recommended disposition; receive further evidence; or

return the matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

       Summary judgment is appropriate when the pleadings and the evidence demonstrate that

“there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The party seeking summary judgment bears the initial

responsibility of demonstrating the absence of a genuine dispute of material fact. See Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986).




                                                 3
                                           DISCUSSION
       Objectors1 find two faults with the magistrate judge’s R&R. First, they argue that Asset

was validly assigned the Williams judgment in 2010. Second, they argue that Wilson’s lien

priority date is November 4, 2011, because of the June 3, 2008 Superior Court order. Objectors

must be right on both counts for Asset to be entitled to the funds. The Court addresses objectors’

arguments in turn.

I.     ASSIGNMENT OF THE WILLIAMS JUDGMENT

       Asset claims that it has priority because it purchased a judgment against Abell that was

originally awarded to Sophia Williams in an unrelated matter before the D.C. Superior Court.

R&R at 9. Williams recorded that judgment on June 2, 2010. Id. After realizing the difficulty of

collecting from Abell, Williams decided to settle that case. She, Abell, another party called

Modern Management Co.,2 Asset, and JMW Settlements, Inc. (the “settlement servicer”) signed

a settlement agreement on May 3, 2011. Id. Asset, controlled by Abell’s father, was involved in

the settlement because Abell was already indebted to Asset, and Williams’ judgment was

purportedly preventing Abell from selling some property in order to pay back Asset. See

Settlement Agreement [ECF No. 172-12] at 1 (“Williams Settlement”). Because the settlement

involved a minor (Williams), it required court approval, see D.C. Code § 21-120(a); until the

court approved the settlement, it was not fully effective. See Williams Settlement at 1-2. In

summary, pursuant to the settlement agreement, Asset agreed to purchase the judgment from

Williams; Asset would pay $100,000 to a settlement servicer, assigning Asset’s obligation to pay

Williams in the process; and Williams would assign the judgment to Asset. All of this was to



       1
          Asset objected and J&C, not a party, filed an amicus brief in support of those objections. For
convenience, the Court refers to both as “objectors.”
        2
          Modern Management Co. is not important for the purposes of this opinion.

                                                   4
happen after the court approved the settlement. The agreement did not impose any payment

obligations on Abell. Id.

        The court approved the settlement on July 8, 2011. R&R at 11. Asset paid the new

settlement servicer, Metlife Tower Resources Group, Inc. (“Metlife”).3 Id. at 13. Then, on

November 21, 2011, Williams assigned the judgment to Asset. Id. at 11. Asset thus believes it

was validly assigned the judgment against Abell, June 2, 2010 lien priority date and all.

        The magistrate judge thought otherwise because of one of the assignments contemplated

in the settlement agreement itself. On June 27, 2011, before the parties moved to approve the

settlement,4 Abell,5 Modern Management, Metlife, and Williams executed a “qualified

assignment,” which referenced the original settlement agreement. See Qualified Assignment

[ECF No. 172-15].6 Strangely, Asset was not a party to the qualified assignment, even though the

settlement envisioned Asset paying a settlement servicer, who would then pay Williams. Id. at 1.

The qualified assignment stated that Abell “has liability to make certain periodic payments to or

for the benefit of” Williams. Id. This statement, however, did not accurately describe the

settlement agreement, which provided that Asset, not Abell, was the only party with an

obligation to make any payments to Williams. See Williams Settlement at 1-2.

        Under the qualified assignment, Metlife purported to assume “all of [Abell’s] liability to

make” periodic payments to Williams, but nothing more. See Qualified Assignment at 1. For her

part, Williams did not release Abell from all liability; she agreed only to “release[] and

discharge[] [Abell] from all liability to make” periodic payments—to the extent he had any such



        3
           It is unclear why Metlife was substituted for the previous settlement servicer.
        4
           It is unclear whether the qualified assignment was actually executed on June 27, 2011, but the parties
agree that it became effective on that date, as indicated in the assignment itself.
         5
           It is unclear why Abell, not Asset, was a signatory to this assignment.
         6
           One purpose of this assignment was to qualify for preferable tax treatment under Internal Revenue Code
section 130 (hence the label “qualified assignment”).

                                                       5
liability. Id. Substituting Asset for Abell, this assignment went as planned: Asset (Abell)7

assigned its obligations to pay Williams to the settlement servicer; the next step was for Williams

to assign the judgment to Asset.

          The magistrate judge, however, found that because Abell had an obligation under the

settlement agreement to make payments to Williams (which he did not), and because Metlife

assumed that (nonexistent) obligation, Abell was no longer liable to Williams for anything. See

R&R at 14. Thus, Williams’ judgment was somehow rendered nugatory, so that when Williams

assigned it to Asset, Asset received nothing. After all, it is elementary that an assignee can have

no greater rights than those possessed by the assignor. See, e.g., LeRoy Adventures, Inc. v.

Cafritz Harbour Group, Inc., 640 A.2d 193, 199 (D.C. 1994) (citation omitted). But the qualified

assignment did not even involve the judgment. See Qualified Assignment at 1-4. It only involved

Asset’s8 end of the deal—payment to the settlement servicer, who then assumed an obligation to

pay Williams. Williams never assigned her judgment—her right to receive payment of

$3,000,000, guaranteed by her right to enforce that judgment—until November 21, 2011, when

she assigned it to Asset.9 See Assignment of Judgment [ECF No. 174-2] at 29. Hence, when

Williams assigned that judgment to Asset, Asset received Williams’s right to enforce that

judgment, along with the lien priority date, because Williams never did anything to extinguish

her rights. The settlement agreement itself did not purport to extinguish the judgment or

Williams’s right to enforce the judgment, and it did not provide that the judgment would be

satisfied even upon full execution of the settlement. To the contrary: it explicitly provided for the


          7
              Much of the confusion likely results from Abell’s apparent relation to Asset, controlled as it is by his
father.
          8
           Again, even though Asset was not a party to the qualified assignment, Asset was the party purchasing the
judgment in exchange for payment to Williams through the settlement servicer.
         9
           The qualified assignment itself also supports this conclusion: in it, Williams expressly covenanted that she
“ha[d] not done and will not do anything to hinder or prevent [Asset] from enforcing the judgment.” See Assignment
of Judgment [ECF No. 174-2] at 29.

                                                           6
sale of Williams judgment to Asset. Williams Settlement at 1. And the settlement agreement did

not release Abell from any obligation to pay that $3,000,000 judgment. Nor did the

misconceived qualified assignment do so.10

        The magistrate judge also viewed the parties’ motion for approval of the settlement as

evidence that the judgment against Abell was extinguished before it was assigned to Asset. See

R&R at 11. That motion (but not, as the magistrate judge pointed out, the proposed order signed

by the judge) stated that under the settlement “Abell shall assign the obligation for the future

payments” to Metlife, that Metlife would be the sole obligor “with respect to the future

payments,” and that “Abell shall be fully released, said release being final.” Consent Mot. for

Approval [ECF No. 172-13] 4-5 (emphasis added). Once again, Abell had no obligation for

future payments under the settlement. And Metlife becoming the sole obligor for “future

payments” under the settlement agreement did not affect Abell’s obligation to pay the judgment.

See Qualified Agreement at 1. Further, the parties’ representation in a motion—not an

agreement—that Abell would be fully and finally released simply misrepresents the effects of the

settlement. As the settlement itself explains, “it is in the best interest of [Asset] to purchase the

Judgment from Plaintiffs . . . and [Asset] has offered to purchase the Judgment for the sum of

[$100,000].” Williams Settlement at 1. Nowhere does the settlement purport to release Abell

from liability for the judgment or to oblige him to make payments. Rather, it was deliberately

structured in way that would give Asset the judgment against Abell, and Asset (controlled by

Abell’s father) presumably would not enforce it—in that way, “releasing” Abell from liability to

Williams.


        10
          The magistrate judge also concluded that Abell was released from “any liability to do anything the
moment” the qualified assignment was executed. See R&R at 14. But the qualified assignment purports to release
Abell only from “all liability to make the Periodic Payments,” not from the judgment itself. See Qualified
Assignment at 1.

                                                      7
       The structure of the settlement also precludes a finding that the judgment was

extinguished when Abell “assigned,” for tax reasons, an obligation to make future payments.

Abell did not offer to compromise the judgment for $100,000 in return for satisfaction of the

judgment or for a liability release. Instead, Asset, a third party, offered to purchase the judgment

from Williams for $100,000, which it would pay through another third party settlement servicer,

who would assume the obligation to pay by executing a qualified assignment. Asset’s (or

Abell’s) sloppy efforts to pay Williams through the settlement servicer—in other words, to hold

up its end of the bargain—did not extinguish the very judgment that it was trying to purchase.

Those efforts merely gave Metlife the responsibility to pay Williams, who was still obligated to

assign the judgment to Asset.

       In sum, Williams took no action to extinguish or assign her judgment until November 21,

2011. The qualified agreement made no mention of that judgment and purported only to affect

rights under the settlement agreement—but not Asset’s or Williams’s rights. Abell may have

attempted to release himself from his obligation under the settlement agreement to make

payments to Williams by executing the qualified assignment, but Asset, not Abell, was the party

obligated to pay Williams. And at no point did anyone attempt to assume Abell’s obligation to

pay the judgment, as opposed to payments under the settlement. Metlife attempted only to

assume Abell’s (really, Asset’s) obligation to pay the sale price of the judgment. Hence, when

Williams assigned the judgment to Asset—just as the settlement contemplated—Asset became

entitled to enforce that judgment against Abell. Importantly for this case, with the judgment

came Williams’s lien priority date of June 2, 2010, as will now be explained.




                                                 8
II.     THE EFFECT OF THE SUPERIOR COURT’S JUNE 3, 2008 ORDER ON
        WILSON’S LIEN PRIORITY DATE

        Even though Williams validly assigned her judgment to Asset, giving Asset a lien priority

date of June 2, 2010, if Wilson is correct that her lien priority date is actually July 24, 2007, she

is entitled to the funds in the Court’s registry. See Fidelity Nat’l Title Ins. Co. v. Tillerson, 2

A.3d 198, 201 (“It is axiomatic that a prior lien gives a prior legal right (‘first in time, first in

right’) . . . .”). And she is correct.

        Asset contends that Wilson’s lien priority date is November 4, 2011, the date she

recorded an “Amended Judgment” after the D.C. Court of Appeals affirmed the judgment, not

July 24, 2007, the date she first recorded her judgment with the D.C. Recorder of Deeds. If true,

Asset has a superior claim to the funds in the Court’s Registry because it has an earlier lien

priority date. Asset does not dispute that Wilson recorded her judgment with the Recorder of

Deeds in 2007. Instead, it argues that the Superior Court entered an order in 2008 that effectively

erased her 2007 priority date. If that is true, then Wilson’s priority date is November 4, 2011.

        Some more background is necessary to understand Asset’s argument. In Wilson v. Abell,

No. 04-7270 (D.C. Sup. Ct. 2007), an unrelated matter, the D.C. Superior Court entered

judgment for Wilson. She recorded that judgment on July 24, 2007. Abell then moved for the

Superior Court to stay the execution of that judgment while he appealed. See Wilson’s Mot. for

Summ. J. [ECF No. 172] 2; D.C. Ct. App. Rule 8(a)(1). After the Superior Court demanded that

Abell post a bond of $1,000,000, Abell turned to the D.C. Court of Appeals. See Aug. 22, 2007

Sup. Ct. Order [ECF No. 172-2]; Abell’s Emergency Mot. for Stay [ECF No. 172-3]

(“Emergency Stay Mot.”); D.C. Ct. App. Rule 8(a)(2). That court granted Abell’s motion

“contingent upon [Abell] posting bond in an amount to be set by the Superior Court after it has

reconsidered its previous bond in light of the relevant authorities.” See Mar. 10 D.C. Ct. App.

                                                 9
Order [ECF No. 172-4]. The Superior Court heard argument and determined that Abell should

post a $300,000 bond, and entered an order. June 3, 2008 Sup. Ct. Order [ECF No. 172-5] (“June

3, 2008 Order”). The effect of that order is at the core of the parties’ dispute. As relevant here,

the Superior Court ordered as follows:


             “To the extent [that Wilson’s judgment] constitutes a lien on [Abell’s] real or
              personal property . . . such lien shall be, and hereby is, vacated as to all real and
              personal property . . . in . . . the District of Columbia”;

             “[Wilson] shall promptly rescind and withdraw any Notices of Judgment or other
              lien-creating filings in . . . the District of Columbia and shall not take further actions
              to enforce any judgment against [Abell] until further Order of the D.C. Court of
              Appeals, or if remanded, this Court”;

             “Wilson shall not have any lien on any real or personal property of [Abell] arising out
              of or in connection with this matter until further order of the D.C. Court of Appeals,
              or if remanded, this Court”; and

             “Abell shall be authorized and permitted to convey fee simple title to real or personal
              property in . . . the District of Columbia free and clear of any lien or other cloud on
              title created or supposed by virtue of [Wilson’s] judgment.”
June 3, 2008 Order at 2. Asset argues that the plain language of the order vacated Wilson’s lien

and, with it, Wilson’s lien priority date. Wilson counters that because the order did not vacate the

judgment, under D.C. Code § 15-502 the lien continued, and hence so did her 2007 priority date.

          The magistrate judge found that the Superior Court judge did not have the authority under

D.C. law to issue an order vacating the lien, and so the order did not affect Wilson’s lien priority

date. See R&R at 9. Objectors urge this Court to reject that determination as violative of the

Rooker-Feldman doctrine. Asset also continues to press its theory that the order changed

Wilson’s lien priority date to November 4, 2011. And objectors contend that upholding the

magistrate judge’s report and recommendation will cloud the titles of the many properties Abell

transferred while his appeal was pending in Wilson v. Abell. Objectors are incorrect on all these

points.


                                                   10
       a.         Rooker-Feldman Doctrine

       The Court turns first to whether adopting the magistrate judge’s determination would

violate the Rooker-Feldman doctrine. That doctrine, while jurisdictional, is statutory rather than

constitutional: because 28 U.S.C. § 1257 provides that the United States Supreme Court has

jurisdiction over appeals from any state’s highest court,11 lower federal courts may not sit in

review of state-court judgments. As the Supreme Court recently explained, the “doctrine applies

only in ‘limited circumstances,’ where a party in effect seeks to take an appeal of an unfavorable

state-court decision to a lower federal court.” Lance v. Dennis, 546 U.S. 459, 466 (2006)

(quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291 (2005)). But here

objectors do not argue that this Court lacks jurisdiction or that Wilson seeks to overturn an

unfavorable Superior Court decision. Wilson is not a “state-court loser” asking for this Court to

reject the Superior Court’s judgment; that court simply never addressed the issue that is now

before this Court. See Exxon Mobil, 544 U.S. at 284. Rather, she asks the Court to reject

objectors’ analysis of that decision’s effects under D.C. law. To determine the narrow issue

before it—which party has an earlier lien—this Court must necessarily determine the effect of

the Superior Court’s order. On its face, then, this case does not fit into the Rooker-Feldman

paradigm.

       The circumstances are closer to a different situation discussed in Exxon Mobil, but even

that situation is distinguishable. There, the Supreme Court recognized that if a federal plaintiff

“present[s] some independent claim, albeit one that denies a legal conclusion that a state court

has reached in a case to which he was a party . . ., then there is jurisdiction and state law

determines whether the defendant prevails under principles of preclusion.” Exxon Mobil, 544

U.S. at 293. Wilson has undoubtedly presented an independent claim, the success of which
       11
            Section 1257 expressly includes the D.C. Court of Appeals in this category. See 28 U.S.C. § 1257(b).

                                                         11
depends on how a “state” court’s order affected her rights. But, as she correctly points out, the

Superior Court never reached any legal conclusion on the specific issue of lien priority, and it did

not decide to erase Wilson’s lien priority date. In claiming that she has an earlier lien priority

date, then, Wilson does not deny a legal conclusion reached by the Superior Court.

        Objectors seem to contemplate that the Rooker-Feldman doctrine precludes a district

court from merely interpreting the state-law effect of a state-court order. But analysis of an

order’s effects is not the same as the appellate review prohibited by Rooker-Feldman. See Exxon

Mobil, 544 U.S. at 291. This Court’s only task is to determine whose lien takes priority, a narrow

issue that has never been decided by any court. It depends on a determination of how the

Superior Court’s order affected the parties’ relative rights—a matter not previously litigated—

and does not depend on whether the order was correct, nor does it require that order to be

“nullif[ied],” as amicus contends. See Amicus Reply to Wilson’s Opp’n Brief [ECF No. 191]

(“Amicus Reply”) 3. Hence, without offending Rooker-Feldman, the Court may permissibly

determine whether, under D.C. law, the Superior Court’s order affected Wilson’s lien priority

date.

        b.     The Effect Of The Superior Court’s Order On Wilson’s Lien Priority Date

        What, then, was the effect of the Superior Court’s order? Viewed in the proper context, it

operated only as a stay on the execution of Wilson’s judgment. Recall that after Wilson won a

judgment and recorded it with the Recorder of Deeds, Abell moved the Superior Court for a stay

pending appeal. That court set the bond too high for Abell’s tastes, and so he moved the D.C.

Court of Appeals—at which his appeal was pending—for a stay pending appeal. In his motion,

Abell requested “an emergency stay of the execution of any attempts and/or proceedings to

execute and/or enforce the judgment . . . .” Emergency Stay Mot. at 1. He cited D.C. Court of



                                                12
Appeals Rule 8, “Stay or Injunction Pending Appeal,” id. at 1, and requested a lower bond under

Rule 8(b), which permits the court to impose conditions necessary “to prevent irreparable injury”

and “[t]o preserve the status or rights of parties until the appeal is concluded,” see D.C. Ct. App.

Rule 8(b)(1).

       The D.C. Court of Appeals granted the motion, “contingent upon the appellant posting

bond in an amount to be set by the Superior Court after it has reconsidered its previous bond

amount in light of the relevant authorities.” Mar. 10 D.C. Ct. App. Order [ECF No. 172-4] 2.

Then came the disputed Superior Court order. As relevant here, that order provided that if Abell

timely posted the bond, any lien created by Wilson’s judgment would be vacated and Wilson

would have no lien on any of Abell’s property; that Wilson had to remove any lien-creating

notice of judgment; that Wilson could not take any actions to enforce the judgment; and that

Abell could sell his properties free of any lien created by Wilson’s judgment.

       Irrespective of the language in the order, the sequence of events makes clear the purpose

for which the D.C. Court of Appeals, after conditionally granting Abell’s motion for a stay,

referred the case back to the Superior Court: to set an appeal bond at an appropriate level. See

Mar. 10 D.C. Ct. App. Order [ECF No. 172-4]. Under D.C. law, the Superior Court could not,

pursuant to that referral, have modified or vacated the judgment itself, which Abell had appealed.

See In re Estate of Green, 896 A.2d 250, 254 n.6 (D.C. 2006) (noting that “appellate jurisdiction

only divests a trial court of jurisdiction to hear matters relating to those issues on appeal”)

(citation omitted); Stebbins v. Stebbins, 673 A.2d 184, 190 (D.C. 1996) (“It is clear, for example,

that ‘a party may seek disposition in the trial court of other matters which do not result in

revocation or alteration of the judgment on appeal.’” (citing Padgett v. Padgett, 478 A.2d 1098,

1100 (D.C. 1984) (per curiam))) (emphasis added); In re S.C.M., 653 A.2d 398, 403 n.6 (D.C.



                                                13
1995) (“Although the trial court lacks jurisdiction to modify an order from which an appeal has

been taken, it retains jurisdiction to enforce it.” (citing Floyd v. Leftwich, 456 A.2d 1241, 1243

(D.C. 1983))). In other words, the D.C. Court of Appeals had jurisdiction over the case, but it

referred a single issue to the Superior Court for resolution: the level at which to set bond. So

even if Abell had asked the Superior Court to alter or vacate the judgment—which he did not—

and even if that court’s order purported to do so—which it did not—that court lacked jurisdiction

to affect the judgment while Abell’s appeal was pending.

       That absence of jurisdiction turns out to be crucial: under D.C. Code § 15-102, a final

judgment constitutes a lien on all real property in the District of Columbia “from the date such

judgment . . . is filed and recorded in the office of the Recorder of Deeds of the District of

Columbia.” §§ 15-102(a), (a)(1). That lien remains in effect “as long as the judgment . . . is in

force or until it is satisfied or discharged.” § 15-102(b). Abell did not ask the Superior Court to

vacate, satisfy, discharge, or in any way affect the judgment itself. Instead, he asked the D.C.

Court of Appeals to stay Wilson’s ability to execute the judgment. See Emergency Mot. at 1.

And that is exactly what the Superior Court did: stay the execution of the judgment, without

purporting to vacate or in any other way affect the judgment.

       Not only that, but Abell specifically represented to the D.C. Court of Appeals that

entering a stay “will not irreparably harm [Wilson’s rights], as she will simply be delayed from

collecting her money damages . . . .” Emergency Stay Mot. at 39; see also D.C. Ct. App. Rule

8(b)(1) (rule under which Abell moved, permitting court to impose conditions necessary “[t]o

preserve the status or rights of parties until the appeal is concluded”). Trading a 2007 lien

priority date for a 2011 lien priority date against a judgment debtor with an ever-growing list of




                                                14
creditors is very nearly the definition of irreparable harm, and trading 2007 for 2011 does not

preserve the status quo while the appeal is pending.

        Examining the language of the order does not change this assessment. Nowhere does the

order purport to affect the judgment. It addressed only the execution of the judgment and the lien

created by the judgment. But, as section 15-102 confirms, that lien continues so long as the

judgment remains in force. See D.C. Code § 15-102; Fidelity Nat. Title Ins. Co. of N.Y. v.

Tillerson, 2 A.3d 198, 201 n.13 (D.C. 2010).12 And Wilson never removed the lien-creating

notice that she recorded with the D.C. Recorder of Deeds in July 2007. See R&R at 5.

        To sum up: under D.C. law, Wilson’s lien continued so long as her judgment remained in

force; Abell did not ask any court to vacate that judgment; no court purported to vacate that

judgment; under D.C. law the Superior Court could not have altered the judgment; and in

moving for a stay (only of the judgment’s execution) Abell specifically represented that Wilson’s

rights would not be irreparably harmed. Hence, under D.C. law, Wilson’s lien continued, and her

lien priority date of July 24, 2007 survives. This is not to say that the Superior Court’s order was

ultra vires; Abell simply misperceives the effect that order had on Wilson’s lien priority date

under D.C. law.

        c.       Policy Concerns Raised By Objectors

        Objectors fret that affirming the magistrate judge’s report and recommendation could

create a cloud on the titles of twelve D.C. properties conveyed by Abell to third parties between

June 3, 2008, and November 4, 2011. After all, the Superior Court’s order stated that “Abell


        12
           Asset also argues that a Maryland case—persuasive on matters of D.C. law, derived as it is from the
common law of Maryland, see Woods v. United States, 65 A.3d 667, 671 n.8 (D.C. 2013)—Schlossberg v. Citizens
Bank, 672 A.2d 625 (Md. 1996), supports its argument. It does not. That case holds that under Maryland law, when
a court “opens” (as opposed to “modifies” or “vacates”) a confessed judgment, the underlying judgment lien remains
valid unless the judgment itself is “expressly vacated.” 672 A.2d at 628-30. Similarly here, when a court stays a
judgment—and does not vacate it—the underlying lien created by the judgment remains valid. See D.C. Code § 15-
102.

                                                       15
shall be authorized and permitted to convey fee simple title to real or personal property in . . . the

District of Columbia free and clear of any lien or other cloud on title created or supposed by

virtue of [Wilson’s] judgment.” June 3, 2008 Order at 2. To begin with, neither Asset nor J&C

has standing to assert the rights of those title holders, so this alone cannot be grounds for relief.

Cf. Warth v. Seldin, 422 U.S. 490, 499 (1975) (a “plaintiff must assert his own legal rights and

interests, and cannot rest his claim to relief on the legal rights or interests of third parties”).

Further, this Court holds that Wilson’s lien priority date is July 24, 2007, but it does not decide

whether those twelve conveyances were nonetheless free and clear of any lien or cloud on title

under D.C. Code § 15-102. If that issue ever does arise, it will be for another court to decide.13

This Court holds only that Wilson’s lien, created when the judgment was recorded on July 24,

2007, has priority over the Williams judgment owned by Asset. The Court expresses no opinion

on whether Wilson’s lien encumbered those other properties. And the Court does not adopt the

magistrate judge’s finding that the Superior Court’s order was ultra vires, nor does the Court in

any way “nullify” that order—the Court merely interprets it as not affecting Wilson’s lien

priority date, nothing more. See R&R at 9; Amicus Reply at 3.

         Hence, because Wilson’s lien priority date is July 24, 2007, she has priority over Asset

(with a lien priority date of June 2, 2010) to the funds in the Court’s Registry.




         13
            Objectors argue that because “the lien . . ., in real time, did not exist from June 3, 2008 to November 4,
2011,” the third parties could not have known that the properties might be encumbered. See Amicus Response to
R&R [ECF No. 188] 3. But objectors admit that Wilson never sought to rescind or withdraw the notice of judgment
she filed with the D.C. Recorder of Deeds; objectors do not argue that when Abell conveyed the twelve properties
that the notice was not still on file there. So someone looking to purchase one of those properties between 2008 and
2011 would presumably have taken a trip to the Recorder of Deeds’ office, found the notice of judgment, looked to
D.C. Code § 15-102, and queried whether the Superior Court’s order affected Wilson’s lien priority date or whether
it simply prevented Wilson from executing the judgment for the duration of the stay.

                                                         16
                                       CONCLUSION
       For the foregoing reasons, the Court adopts certain recommendations in the magistrate

judge’s Report and Recommendation, and hence it will grant Maria-Theresa Wilson’s motion for

summary judgment. A separate order has issued on this date.


                                                                          /s/
                                                                      JOHN D. BATES
                                                                 United States District Judge
Dated: April 30, 2014




                                              17